Order entered August 19, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00828-CR

                                AVELL DAVIS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-71526-Q

                                        ORDER
                    Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE